DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Request for Continued Examination1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2017 has been entered.
Response to Amendment
2.     This Office Action is in response to Amendment filed on date: 5/31/2022.
        Claims 1-3 and 6-22 are currently pending.
        Claims 1, 7, and 10-12 have been amended.
        Claims 4-5 have been cancelled.
         Claim 1 is independent claim.
Examiner’s Amendment
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         The claims are in a condition for allowance, except for improper dependency of claim 6. Claim 6 directly depends on claim 5 which had been cancelled. The application has been amended as following:
 Please amend claim 6 as following:
            Regarding claim 6, in line 1, “The method of claim 5” should be changed to --- The method of claim 1 ---. 

                                                    Reasons for Allowance
4.      Claims 1-3 and 6-22 are allowed over the prior arts or record.
5.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:“A method of well logging, the method comprising: ….. estimating the property for each of the at least two tubulars using the multi-component induction tool measurements; magnetizing at least a portion of a first tubular of the plurality of tubulars to generate a spatially varying magnetic field having a magnetic field distribution responsive to abnormalities in the tubular; and taking magnetostatic measurements responsive to the magnetic field distribution from a magnetic sensor array proximate an interior surface of the first tubular to generate magnetic measurement information, the magnetic sensor array comprising a plurality of magnetic sensors distributed in at least two dimensions over a face of a pad.” in combination with all other elements as claimed in claim 1. 
         As to claim(s) 2-3 and 6-22, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Prior Art of Record
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
          Kuckes (U.S Pat. 5512830) discloses an apparatus for determining the distance and direction to a borehole containing ferromagnetic material includes placing a sensor package in a second nearby borehole and measuring three vector components of the static magnetic field perturbations of the earth's magnetic field caused by the ferromagnetic material. The sensor package is moved within the second borehole to obtain a plurality of magnetic field measurements, and the measured components are then projected onto a system of fixed coordinates whose orientation in space is known. The relative direction from the second borehole to the first is determined from the vector components, and the magnitude of the resultant in the direction of the first borehole is then determined from the fixed coordinate system (see specification for more details).           Ikegami (U.S Pub. No. 20150002159) discloses a seismic senor for a downhole tool positionable in a wellbore penetrating a subterranean formation. The seismic sensor includes a sensor housing, a bobbin supported in the sensor housing along an axis thereof, at least one coil wound about the bobbin (the coil movably supportable within the sensor housing by at least one spring), at least one magnet positionable about the bobbin to generate a magnetic field with the at least one coil whereby seismic vibrations are detectable, and a filler fluid disposed in the sensor housing to buoy the at least one coil whereby gravitational effects may be neutralized (see specification for more details). 
             McElhinney (U.S Pub. No. 20040249573) discloses a method includes providing a tool having a magnetic field measurement device disposed thereon and positioning the tool in a borehole. Magnetic interference vectors are determined at least two positions in the borehole by comparing the measured magnetic fields at those positions with a known magnetic field of the earth. The magnetic interference vectors indicate a direction to a target subterranean structure. Various embodiments of the invention compare the directions to the target subterranean structure with a historical survey thereof, so as to determine a distance between the borehole and the subterranean structure and an azimuth of the borehole. The surveying methodology of this invention may advantageously improve borehole surveying data obtained, for example, in relief well and/or well twinning drilling applications. (see specification for more details).

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/10/2022